   Case 2:21-mc-50001-DML ECF No. 5, PageID.40 Filed 08/31/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

IN RE: SEALED MATTER                                MISC. NO. 21-mc-50001-1
                                                    HON. DAVID M. LAWSON
___________________________/

                MOTION AND BRIEF TO UNSEAL SEARCH
                     WARRANT AND AFFIDAVIT

      THE UNITED STATES OF AMERICA respectfully requests that the search

warrant and affidavit in this case be unsealed for the following reasons:

      1.     That the United States is no longer apprehensive that one or more

persons may flee the jurisdiction or that evidence may be destroyed if they become

aware of the substance of the search warrant and affidavit.

      2.     That the United States is no longer apprehensive that there is danger

of harm to potential government witnesses if any persons become aware of the

substance of the search warrant and affidavit.

                                             Respectfully submitted,

                                             SAIMA S. MOHSIN
                                             Acting United States Attorney

                                             s/Kevin M. Mulcahy
                                             KEVIN M. MULCAHY
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             Kevin.Mulcahy@usdoj.gov
Dated: August 26, 2021                       (313) 226-9713
   Case 2:21-mc-50001-DML ECF No. 5, PageID.41 Filed 08/31/21 Page 2 of 2




      IT IS SO ORDERED.

                                        s/Kimberly G. Altman
                                        HON. KIMBERLY G. ALTMAN
                                        United States Magistrate Judge
Entered: August 31, 2021
